UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 96-7386



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

         versus

STEVEN A. SILVERS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Herbert N. Maletz, Senior Judge, sitting
by designation. (CR-87-144-Y)


Submitted:   December 26, 1996            Decided:   January 28, 1997


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Steven A. Silvers, Appellant Pro Se. Richard Charles Kay, OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his

motion for return of property. We have reviewed the record and the

district court's opinion and find no reversible error. To the

extent Appellant's claim is construed as seeking relief pursuant to

Fed. R. Crim. P. 41(e), we affirm on the merits on the reasoning of
the district court. United States v. Silvers, No. CR-87-144-Y (D.
Md. July 31, 1996). To the extent Appellant's claim is construed as

an action under the Federal Tort Claims Act, we affirm the district

court's dismissal of the action, on the modified reasoning that the
district court lacks jurisdiction to review the claim. 28 U.S.C.

§ 2106 (1994). Because this appeal presents no complex or substan-

tial issues of law, we deny Appellant's motion for appointment of
counsel. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

Court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2